Name: Council Decision of 25 January 1999 concerning the extension of Joint Action 98/375/CFSP with regard to the nomination of an EU Special Representative for the Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: international affairs;  European construction;  political geography
 Date Published: 1999-01-30

 Avis juridique important|31999D0075Council Decision of 25 January 1999 concerning the extension of Joint Action 98/375/CFSP with regard to the nomination of an EU Special Representative for the Federal Republic of Yugoslavia Official Journal L 023 , 30/01/1999 P. 0005 - 0005COUNCIL DECISION of 25 January 1999 concerning the extension of Joint Action 98/375/CFSP with regard to the nomination of an EU Special Representative for the Federal Republic of Yugoslavia (1999/75/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Whereas on 8 June 1998 the Council adopted Joint Action 98/375/CFSP (1), which was extended by Decision 98/741/CFSP (2);Whereas the said Joint Action is due to expire on 31 December 1999 and should be extended,HAS DECIDED AS FOLLOWS:Article 1 Joint Action 98/375/CFSP is hereby extended until 31 January 2000.Article 2 This Decision shall enter into force on the day of its adoption.Article 3 This Decision shall be published in the Official Journal.Done at Brussels, 25 January 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ L 165, 10. 6. 1998, p. 2.(2) OJ L 358, 31. 12. 1998, p. 1.